Citation Nr: 1515127	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-16 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to accrued benefits.

3.  Entitlement to an earlier effective date for the award of death pension benefits.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1991 to August 1994.  He died in February 1999, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The November 2010 administrative decision denied entitlement to service connection for the cause of the Veteran's death, entitlement to accrued benefits, and entitlement to death pension benefits.  The appellant filed a notice of disagreement in September 2011.  These claims were again denied in a September 2012 rating decision, and the appellant was issued a statement of the case.  She filed a VA Form 9 substantive appeal in May 2013.  Despite the May 2013 substantive appeal having been untimely, the Board finds that it must exercise jurisdiction over the issues of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits, as the RO has continued to treat these issues as if they were on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The appellant was formerly represented by Christopher J. Boudi, Attorney at Law.  He withdrew his representation of the appellant in July 2014.  In a November 2014 statement, the appellant reported that she wished to represent herself.  

The issue of entitlement to an earlier effective date for the award of death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in February 1999.

2.  The immediate cause of the Veteran's death was gunshot wound to the head, with no additional immediate cause of death and no contributory cause of death.

3.  At the time of his death, the Veteran was not service connected for any disability. 

4.  The preponderance of the probative evidence of record establishes that the Veteran's death was not caused or hastened by a disability incurred in or aggravated by service.

5.  The Veteran did not have a claim for VA benefits pending at the time of his death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2014).

2.  The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In addition, specifically in the context of a § 1310 Dependency and Indemnity Compensation (DIC) claim, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a June 2012 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate her claims of entitlement to service connection for the cause of the Veteran's death and entitlement to accrued benefits.  The appellant was also advised of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  

The Board notes that this letter was not issued prior to the initial adjudication of the Veteran's claims in November 2010, but that these claims were subsequently readjudicated, most recently in a September 2012 rating decision and supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the appellant relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the Veteran's service treatment records, personal statements from the appellant, and an autopsy report have all been added to the claims file.  No additional outstanding records have been identified as relevant to this appeal.  

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Another case, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A. § 5103A (a)(2) (2014).

The Board has strongly considered whether the evidence of record would allow it to remand this case and obtain a medical opinion.  The Board finds, however, that, in the absence of any medical evidence or lay statements directly from the Veteran himself, the claims file does not contain sufficient evidence to allow an examiner to diagnose a psychiatric disability, to link this disability to the Veteran's military service, and to link any such diagnosis to the Veteran's suicide.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Cause of Death

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

To establish service connection for a disability, the evidence must show: (1) the existence of the disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In the case at hand, the Veteran died in February 1999 due to a gunshot wound to the head.  According to a March 2014 report of general information from a telephone call with the appellant, the police had determined that the Veteran's death was a suicide.  She reported that the Veteran had parked at a rest stop and had gotten into an argument with a friend who was also inside the vehicle.

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a) (2014); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) ( § 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct "); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) ( § 3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b) (2014).

At the time of his death, the Veteran was not service-connected for any disability, including a psychiatric disorder.  The Veteran's service treatment records reflect that he was never diagnosed with or treated for a psychiatric disability during service.  However, he did endorse symptoms of depression or excessive worry, noting that he worries a lot and experiences depression, on his June 1994 separation medical history report.  He did not report such a history on his July 1991 entrance medical history report.  

In summary, the record reflects that the Veteran reported experiencing depression in June 1994 and committed suicide in February 1999.  The record, however, contains no post-service medical evidence, including any evidence from any mental health treatment the Veteran may have received during his lifetime.  The record otherwise contains no competent evidence that would support a diagnosis by a trained examiner of a psychiatric disability at the time of the Veteran's death.  Nor is there sufficient evidence of record to link any such diagnosis to the Veteran's military service.  

Based on the above, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted.  While the Veteran's death certificate clearly demonstrates that the Veteran died from a gunshot wound to the head, and the appellant has stated that the Veteran's death was ruled a suicide by the police, a preponderance of the evidence of record is not sufficient to either establish an actual diagnosis of depression or another psychiatric disability, to establish an in-service or service-related psychiatric disability, or to link the Veteran's death to any in-service or service-related psychiatric disability.  

In light of the above, the Board finds that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for the cause of the Veteran's death must be denied.

III.  Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 (1994).

The Board notes that the Veteran did not have any claims pending at the time of his death, and that he had not filed any claims with VA during his lifetime.  The appellant does not identify any pending claims alleged to have remained at the time of the Veteran's death.  As such, the appellant's claim for accrued benefits must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to accrued benefits is denied.


REMAND

The Board notes that the claim of entitlement to death pension benefits was granted in an April 2014 administrative decision.  While it was referred to by the RO as an amendment of the appellant's death pension award, there is no earlier grant of death pension benefits of record.  In fact, death pension benefits were originally granted in an April 2014 Deferred Rating Decision.  

Even though the grant of entitlement to death pension benefits is, in fact, a complete grant of the benefit sought, with the appellant having the option of filing a notice of disagreement with the amount awarded or the effective date of this award, the April 2014 notification letter informed the appellant that this award "is considered a partial grant on appeal.  As a maximum evaluation was not assigned, a supplemental statement of the case will be prepared and sent under separate cover."  In July 2014, the appellant was issued a statement of the case notifying her that entitlement to an earlier effective date for death pension benefits had been denied.  The cover letter to this statement of the case, however, inaccurately described the enclosed document as an supplemental statement of the case and provided her information suggesting that she did not need to perfect a substantive appeal on this issue.  

The Board notes, however, that the issue of entitlement to an earlier effective date for the grant of death pension benefits is an issue that is separate from the issue of entitlement to death pension benefits.  The Board will therefore require the appellant to file a VA Form 9 on the effective date issue in order to perfect an appeal of this claim.  

Accordingly, the case is REMANDED for the following action:

Reissue the July 2014 statement of the case and give the appellant 60 days from the date of the notification letter to perfect a substantive appeal.  The appellant must be notified that she must file a timely substantive appeal (VA Form 9) in order to perfect an appeal of the issue of entitlement to an earlier effective date for the grant of death pension benefits.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


